Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment to the abstract has been reviewed and accepted. Therefore, the objection to abstract is hereby withdrawn.
	The amendment to claims 17-18 overcome the objection in the most recent Office action. Therefore, the objection is hereby withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on January 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,592,047 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	Claims 1-9 and 11-22 allowed.
	Referring to claim 1, the prior art of record alone or in combination fail to disclose a suture securement device that includes the combination of recited limitations in claim 1. The art of record alone or in combination did not teach the recited limitations of 
a suture holder at the distal end portion of the shaft, the suture holder having an open position and a closed position, wherein in the open position the suture holder is 
	Referring to claim 15, please see Office action dated September 28, 2021 for Examiner’s statement of reasons for allowance.
Referring to claim 21, the prior art of record alone or in combination fail to disclose a suture securement device that includes the combination of recited limitations in claim 21. The art of record alone or in combination did not teach the recited limitations of a heating element positioned within the shaft; wherein actuation of the device causes the heating element to apply heat and fuse together sutures held by the suture holder; wherein the suture holder is adapted to separate from the fused sutures after the sutures are fused together and the suture holder remains part of the suture securement device as the suture securement device is withdrawn from the fused sutures; and especially, wherein the heating element cuts off free ends of the sutures held by the suture holder as the heating elements fuses the sutures together.
Referring to claim 22, the prior art of record alone or in combination fail to disclose a suture securement device that includes the combination of recited limitations in claim 22. The art of record alone or in combination did not teach the recited limitations of a shaft having a proximal end portion and a distal end portion opposite the proximal end portion; a suture holder at the distal end portion of the shaft; a heating 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771